BENEDICT, District Judge.
For the salvage services rendered to the schooner Mary Freeland on the night of the 12th of September, I consider $750 a sufficient salvage compensation.
This sum should all be paid to the petitioners, George Forcher, James S. Bennett, and James Norton, except $50, which should be paid to the libelant Dailey, for the services of the tug Henry A. Crawford. The $700 may be divided among the three petitioners as follows: Three hundred dollars to the libelant Forcher, who was injured in the rendition of the service, and who also lost his boat, and the remainder divided equally among the other two petitioners. The claimants must also pay costs.